CONCURRING AND DISSENTING OPINION BY
President Judge PELLEGRINI.
I respectfully dissent because the majority is improperly usurping the role of the York County Common Pleas Court (trial *524court) as the finder of fact1 by reweighing evidence with respect to Camins, the School Districts appraiser’s 5% “stigma” devaluation factor for the Property’s environmental contamination and his appraisal approach to the Property’s valuation; I concur with the remainder of the majority’s opinion.
The majority holds that Camins 5% “stigma” devaluation factor is nothing more than a “guess” because he testified that “stigma is not a major thing with industrial property.” (Reproduced Record (R.R.) at 300a). What that statement ignores is that all experts’ testimony about anything are guesses but expert guesses which transform them into opinions, and 5% is not a “major thing.” Camins was merely using his best judgment as an expert to quantify the reduction in the Property’s valuation as a result of the subjective intangible stigma that is attached to the Property due to its contamination. There is no allegation that Camins’ opinion in this regard is based on facts outside the record, on assumptions that are contrary to the established facts, or on any other improper factors.2 As a result, Taxpayer’s argument in this regard goes to the weight and credibility of Camins’ testimony which is not subject to our review on appeal. See, e.g., Smith v. Carbon County Board of Assessment Appeals, 10 A.3d 393, 399-400 (Pa.Cmwlth.2010), appeal denied, 611 Pa. 636, 23 A.3d 1058 (2011) (holding that the testimony of a taxpayer’s appraisal expert was admissible even though he did not conduct a formal appraisal of comparable properties; he accessed data online rather than the assessment office’s actual records; he failed to consider factors including the condominium unit’s location or upgrades and maintenance of the unit; and the expert’s methodology went to the weight and credibility of his testimony and not its competence).
Finally, regarding Camins’ appraisal approach to valuation, the majority relies on the contents of Camins’ report and not his testimony before the trial court. The trial court found that Camins’ fair market value conclusions were based upon the present condition of the Property, not as it might be developed, and viewing the Property as a whole, not as if it had been subdivided. (R.R. at 340a). As a result, the trial court determined that Camins’ appraisal did not amount to an impermissible hypothetical subdivision and that he appropriately considered the market value for both the primary site and the excess land in his appraisal. (Id.). Camins’ testimony supports the trial court’s findings and determination in this regard because he specifically testified that he did not *525assume that the parcel was already subdivided when he did the analysis regarding the parcel, and that he looked at the Property as-is and as an entirety. (Id. at 197a-198a). The trial court was free to accept Camins’ testimony in this regard and to reject contrary statements that may or may not appear in his report, and the majority errs in making contrary credibility and weight determinations with respect to this evidence.
Accordingly, unlike the majority, I would not require the trial court to reexamine on remand its determinations with respect to the Camins’ 5% stigma devaluation factor or his appraisal approach to the Property’s valuation for assessment purposes.

. In assessment cases, the trial court must make its determination based on the evidence presented and the credibility and weight of such evidence is solely within the trial court’s purview. Green v. Schuylkill County Board of Assessment Appeals, 565 Pa. 185, 195, 772 A.2d 419, 426 (2001). Thus, while the weight of the evidence is before an appellate court for review, the trial court's findings of fact are entitled to great weight and will only be reversed for clear error. Id. at 196-97, 112 A.2d at 426-27.


. A contamination "stigma” is an appropriate factor in determining the valuation of a particular parcel of property. See, e.g., Craftmaster Manufacturing, Inc. v. Bradford County Board of Assessment Appeals, 903 A.2d 620, 633 (Pa.Cmwlth.2006); Dealers Manufacturing, Co. v. County of Anoka, 615 N.W.2d 76, 79 (Minn.2000) ("[A] stigma factor can attach to property whether contaminants are present, are threatened, or are totally absent. Where, for example, a property has been successfully remediated leaving no contamination, or is in proximity to property that is contaminated, stigma may nonetheless be present as a heavy burden on the value of the property due to the perception of risk of liability or government imposed restrictions on the use or transferability of the property, among other concerns.... ”).